DETAILED ACTION
This Office action is in response to the amendment filed on April 1st, 2021.  Claims 1-6 and 10-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Interview
Along with the amendment, applicant has submitted a letter requesting an interview with the examiner.  The letter states the arguments to be presented at the interview are the arguments presented in the amendment.  After reading those arguments, examiner is issuing an entire new set of rejections.  Therefore, examiner is denying the interview at this time so that applicant can read and analyze the new rejections before any future interview takes place.
Interpretation of Figure 26
Examiner and applicant have different interpretations of the figure 26 filed on July 13th, 2020.  Examiner will present annotated versions of the figure below to clarify her 
    PNG
    media_image1.png
    575
    900
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    575
    900
    media_image2.png
    Greyscale

As can be seen by the highlights, we see ray diagrams for two different beams being displayed.  Both originate close to the tip of the electron source, with one slightly to the left and the other slightly to the right.  Both diverge until reaching the condenser lens (1130) and then converge to a focal point at the specimen (1140).  They have different focal points.  After transmission through the specimen, each diverges again until reaching the objective lens (1150), and then both converge to a shared focal point below the aperture (1160).  Examiner cannot follow applicant’s interpretation, and would appreciate if they filed similar ray tracing highlights in future remarks to clarify their position.
Applicant argues that the figure shows ‘a single electron beam that is illustrated in the form of a ray diagram’ and that the figure shows ray paths ‘emanating from two distinct points’ to ‘indicate the finite size of the electron source’ and that the ray paths are ‘parts of a substantially parallel electron beam’.  Examiner cannot follow this reasoning.  Applicant states that the condenser lens will ‘converge [the beam] into a substantially parallel beam’.  As the ‘two distinct points’ are upstream of the condenser lens they cannot be part of said ‘substantially parallel beam’.  The beams may be combined later, but upstream of that point they would be two beams.
Furthermore, even below the condenser lens the figure does not show a single substantially parallel beam. If a substantially parallel beam where to leave the condenser lens and impinge on the specimen, the ray diagram would be expected to show the following:

    PNG
    media_image3.png
    679
    900
    media_image3.png
    Greyscale


Response to Declaration and Remarks
In the declaration filed on April 1st, 2021, evidence was presented that the figure filed on July 13th 2020 shows a TEM mode of operation, and not the STEM mode examiner assigns to it.  Examiner will agree that what is being described by the declaration and argument is a TEM mode, and the fundamental issue is whether that is what the figure actually shows.  In particular, the declaration states that one of ordinary skill in the art would identify figure 26 as illustrating a TEM column because the microscope uses large-area illumination, which is the feature examiner holds is missing from the figure.  The declaration also points out that the objection lens provided below 
The remarks filed on April 1st, 2021 also make it clear that when applicant’s say converge, what they are really referring to is collimation.  Throughout prosecution applicants have used terminology more consistent with STEM, in particular converging and scanning, and further pointed to figure 26A, showing a collimated but focused beam, as the basis for showing they met written description requirements.  This led the examiner to believe the invention was a hybrid system that scanned a collimated but point-like beam through a tile area and then shifted tiles.  Based on the arguments, examiner now believes that applicant is intending to claim an ordinary TEM mode with a beam shift, rather than what is ordinarily considered scanning (continuous motion).  This understanding has led the examiner to withdraw the previous rejections based on lack of written description and 101, and issue new rejections based on indefiniteness and prior art.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, ‘a beam scanner to scan the substantially parallel electron beam across multiple scanning areas on the sample’ must be shown or the feature(s) canceled from the claim(s), including claims 1-6, 14, 16, 18, and 20-21. Figure 26 as filed on July 13th, 2020 purports to show this, but does not clearly do so. No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1-6, 14, 16, 18, and 20-21 disclose ‘electron beam optics to converge the electron beam as a sustainably parallel electron beam’.  Claims 10-13, 15, 17, 19, and 22 contain the similar limitation to ‘converging the electron beam as a substantially parallel electron beam onto the sample’.  Converging a beam makes it convergent, not substantially parallel.  It appears applicant is using the term ‘converge’ when the intended meaning is collimate.  Suggested correction: change the word ‘converge’ to ‘collimate’.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 10, 12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,570,156 (the ‘156 patent).
Regarding claim 1, the ‘156 patent discloses a transmission electron microscope (TEM) for imaging a sample, the microscope comprising: a stage to hold a sample (fig. 19, element 18); an electron beam column to direct a substantially parallel electron beam onto the sample, the electron beam column defining an optic axis, the electron beam column comprising: an electron beam source to generate an electron beam along an optic axis (fig. 19, element 11), electron beam optics to converge the electron beam 
Regarding claim 4, the ‘156 patent discloses a transmission electron microscope according to claim 1, wherein the controller is adapted to analyze the image to generate a feedback signal to control the beam scanner (fig. 19, ‘autofocus monitor’).
Regarding claim 5, the ‘156 patent discloses a transmission electron microscope according to claim 1, wherein the beam scanner comprises electromagnetic coils (‘a deflective coil for condenser system 13’).
Regarding claim 10, the ‘156 patent discloses a method for imaging a sample in a transmission electron microscopy (TEM) mode, the method comprising: holding a sample in a low-pressure environment (fig. 19, ‘specimen’); generating an electron beam along an optic axis (fig. 19, element 11); converging the electron beam as a substantially parallel electron beam onto the sample in a TEM mode (fig. 19, element 12, and fig. 24, where it is clear that the beam is substantially parallel when it reaches the sample); scanning the substantially parallel electron beam across multiple adjacent or overlapping scanning areas on the sample, without moving the stage between a plurality of these scans (‘There is provided an image shift function for translating the TEM image by using the deflective coil for condenser system 13 and the deflective coil 
Regarding claim 12, the ‘156 patent discloses a method according to claim 10, comprising: analyzing the image to generate a feedback signal; and controlling the beam scanning based at least in part on the feedback signal (‘The computer 19 will compute the amount of defocus F from the displacement D to determine the current of objective lens Iobj required for adjusting the focusing, and finally the focus of the objective lens 14 will be thereby compensated for.’).
Regarding claim 14, the ‘156 patent discloses a transmission electron microscope according to claim 1, wherein the controller is further adapted to re-tune one or more of the electron beam optics and the beam scanner between sequential scanning areas (fig. 19, ‘autofocus monitor’).
Regarding claim 15, the ‘156 patent discloses a method according to claim 10, further comprising performing a re-tuning of an optical system between sequential scanning areas (‘The computer 19 will compute the amount of defocus F from the displacement D to determine the current of objective lens Iobj required for adjusting the 
Regarding claim 16, the ‘156 patent discloses a transmission electron microscope according to claim 1, wherein the controller is further adapted to move the stage between sets of scans to a plurality of the scanning areas (fig. 18b, where stage is moved after a set of scans).
Regarding claim 17, the ‘156 patent discloses a method according to claim 10, further comprising moving the stage between sets of scans to a plurality of the scanning areas (fig. 18b, where stage is moved after a set of scans).
Regarding claim 18, the ‘156 patent discloses a transmission electron microscope according to claim 1, wherein the controller is further adapted to select a scanning area that has not previously been illuminated (fig. 18b, where each position of view is different).
Regarding claim 19, the ‘156 patent discloses a method according to claim 10, further comprising selecting a scanning area that has not previously been illuminated (fig. 18b, where each position of view is different).
Claim(s) 1-5, 10-12, 14-15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0023659 (Sergeevich et al.).
Regarding claim 1, Sergeevich et al. discloses a transmission electron microscope (TEM) for imaging a sample, the microscope comprising: a stage to hold a sample (fig. 1 & 2, element 4); an electron beam column to direct a substantially parallel electron beam onto the sample, the electron beam column defining an optic axis, the electron beam column comprising: an electron beam source to generate an electron 
Regarding claim 2, Sergeevich et al. discloses a transmission electron microscope according to claim 1, wherein the controller is adapted to control the beam scanner to sequentially scan the electron beam across multiple adjacent or overlapping scanning areas on the sample, without moving the stage between at least four of these scans (‘A precession signal generator 41, provides X and Y signals for precessing the beam in the X and Y directions to the TEM BDTC X and Y 6. The signals generated from 41 may be sinusoidal, cosinusoidal or square and be between 3 to 3000 Hz’ P 128).
Regarding claim 3, Sergeevich et al. discloses a transmission electron microscope according to claim 1, wherein the controller is adapted to control the beam scanner to sequentially scan the electron beam across multiple adjacent or overlapping scanning areas on the sample, without moving the stage between at least nine of these scans (‘A precession signal generator 41, provides X and Y signals for precessing the beam in the X and Y directions to the TEM BDTC X and Y 6. The signals generated 
Regarding claim 4, Sergeevich et al. discloses a transmission electron microscope according to claim 1, wherein the controller is adapted to analyze the image to generate a feedback signal to control the beam scanner (‘adjusting any parameters during measurement of intensities’ P 35, and ‘a universal interface which adjusts the output of the precession signal generator’ P 102).
Regarding claim 5, Sergeevich et al. discloses a transmission electron microscope according to claim 1, wherein the beam scanner comprises electromagnetic coils (‘precessed by means of deflector coils’ abstract).
Regarding claim 10, Sergeevich et al. discloses a method for imaging a sample in a transmission electron microscopy (TEM) mode, the method comprising: holding a sample in a low-pressure environment (inherent in the placement of sample in TEM column 1); generating an electron beam along an optic axis (‘A TEM 1 comprises a gun 2, which emits electrons’ P 125); converging the electron beam as a substantially parallel electron beam onto the sample in a TEM mode (‘TEM 1 comprises a gun 2, which emits electrons which pass proximal to a series of coils or lenses (5 to 16) which focus and deflect the beam.’ P 125, where it is understood that a TEM would use the lenses to create a substantially parallel beam); scanning the substantially parallel electron beam across multiple adjacent or overlapping scanning areas on the sample, without moving the stage between a plurality of these scans (‘The electron beam is precessed by means of deflector coils (6) in the transmission electron microscope before the sample (4)’ abstract); realigning an electron beam emanating from the 
Regarding claim 11, Sergeevich et al. disclose a method according to claim 10, comprising sequentially scanning the electron beam across multiple adjacent or overlapping scanning areas on the sample, without moving the stage between at least nine of these scans (‘A precession signal generator 41, provides X and Y signals for precessing the beam in the X and Y directions to the TEM BDTC X and Y 6. The signals generated from 41 may be sinusoidal, cosinusoidal or square and be between 3 to 3000 Hz’ P 128).
Regarding claim 12, Sergeevich et al. disclose a method according to claim 10, comprising: analyzing the image to generate a feedback signal (‘adjusting any parameters during measurement of intensities’ P 35); and controlling the beam scanning based at least in part on the feedback signal (‘a universal interface which adjusts the output of the precession signal generator’ P 102).
Regarding claim 14, Sergeevich et al. discloses a transmission electron microscope according to claim 1, wherein the controller is further adapted to re-tune one or more of the electron beam optics and the beam scanner between sequential 
Regarding claim 15, the Sergeevich et al. discloses a method according to claim 10, further comprising performing a re-tuning of an optical system between sequential scanning areas (‘adjusting any parameters during measurement of intensities’ P 35, and ‘a universal interface which adjusts the output of the precession signal generator’ P 102).
Regarding claim 18, Sergeevich et al. discloses a transmission electron microscope according to claim 1, wherein the controller is further adapted to select a scanning area that has not previously been illuminated (‘the TEM can be set up to record the whole ED pattern, or a pre-selected number of spots or areas’ P 77).
Regarding claim 19, Sergeevich et al. discloses a method according to claim 10, further comprising selecting a scanning area that has not previously been illuminated (‘the TEM can be set up to record the whole ED pattern, or a pre-selected number of spots or areas’ P 77).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘156 patent as applied above.
Regarding claims 2-3 and 11-12, the ‘156 patent discloses the claimed invention where the beam scanner sequentially scan the electron beam across multiple adjacent or overlapping scanning areas on the sample, without moving the stage (fig. 18B), but does not disclose at least four or at least nine scans before moving the stage.  However, increasing the number of scans would be within the skill level of a person having ordinary skill in the art and it would have been obvious to such a person do to so to reduce the number of required stage movements and thereby reduce stage movement related errors.
Regarding claim 6, the ‘156 patent discloses the claimed invention except for the beam scanner comprising electrostatic deflectors.  Such deflectors are well known in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute electrostatic deflectors for the electromagnetic coils because they are functional equivalents and electrostatic deflectors are capable of scanning more quickly.
 Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable oever Sergeevich at al. as applied to claim 1 above, and further in view of US 2015/0155134 (Frosien et al.).
Regarding claim 6, Sergeevich et al. discloses the claimed subject matter except for the beam scanner comprising electrostatic deflectors. However, Frosien et al. discloses an electron microscope with beam scanners comprising electrostatic deflectors (Thus, the scanning deflectors can for example be electrostatic deflectors.’ Paragraph 74). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the electrostatic deflectors of Frosien et .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘156 patent or Sergeevich et al. as applied above, and further in view of US 2006/0008790 (Hayworth et al.).
Regarding claim 13, the ‘156 patent and Sergeevich et al. both disclose the claimed invention except for feeding a flexible tape, which comprises a plurality of samples deposited thereon, into the low-pressure environment. Hayworth et al. disclose a method for imaging a sample by feeding a flexible tape, which comprises a plurality of samples deposited thereon, into the low-pressure environment (This tape cassette is hermetically sealed and is designed to allow direct coupling to a standard TEM’s specimen port sharing its vacuum. Any tissue section of the composite tape-sandwich can thus be reeled into the electron beam of the JEM much like the film in a movie projector.’ Paragraph 22). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the methods of the ‘156 patent or Sergeevich et al. to include the automated feeding of Hayworth et al. to allow for imaging of large numbers of samples without breaking the vacuum to access the sample holder. These advantages are recognized by Hayworth et al, (This allows for random-access imaging of any section on the tape (each tape perhaps containing tens of thousands of serial sections representing an equivalent of several cubic millimeters of brain volume) all without requiring the vacuum seal on the TEM to be broken.’ Paragraph 22).
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘156 patent or Sergeevich et al. as applied above, and further in view of US 2010/0246993 (Rieger et al.).
Regarding claim 20, the ‘156 patent or Sergeevich et al. disclose the claimed invention except for adapting the controller to stitch together the images of a plurality of the scanning areas to produce a larger image of the sample. Rieger et al. discloses a transmission electron microscope with a controller adapted to stitch together images of a plurality of areas to produce a larger image of the sample (‘Stitching of images is used to form a composite image with a large field of view from a number of images with a more restricted field of view/ P 8). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the transmission electron microscope of the ‘156 patent or Sergeevich et al. to include the stitching step of Rieger et al. to form a composite image of the entire specimen, or a composite image of a larger portion of the specimen than can be imaged using TEM at one time.
Regarding claim 21, the ‘156 patent or Sergeevich et al. in view of Rieger et al. disclose the claimed invention except for the combined image being larger than a pixel array size of the detector. However, there is no limit to the size of the combined image.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to form a combined image larger than a pixel array size of the detector so that the specimens larger than the pixel array size of the defector could be imaged.
Regarding claim 22, the ‘156 patent or Sergeevich et al. discloses the claimed invention except for stitching together the images of a plurality of the scanning areas to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896